EXHIBIT THIRD AMENDMENT TO FEBRUARY 1, 2003 GLOBAL GOLD CORPORATION – VAN Z. KRIKORIAN EMPLOYMENT AGREEMENT AMENDMENT, entered on August 11, 2009 and effective as of the 1st day of July, 2009, between Global Gold Corporation, a Delaware corporation (the “Corporation”), and Van Z. Krikorian (the “Employee”), to the Employment Agreement, dated as of February 1, 2003, as amended as of January 1, 2005 and June 15, 2006 (the “Agreement”), between the parties; W I T N E S S E T HT H A T: WHEREAS, the Employee currently serves as Chairman, Chief Executive Officer, and General Counsel, and the Corporation needs to retain the continued active service of the Employee in light of the Corporation’s obligations and in light of other considerations; WHEREAS, the Corporation and the Employee desire to enter into an amendment of the Agreement on the terms and conditions hereinafter set forth; NOW, THEREFORE, the parties hereto agree as follows: 1.EXTENSION OF TERM.The term of the Agreement is hereby further extended until June 30, 2012 and Section 2 of the Agreement is hereby amended effective July 1, 2009 to read as follows: “TERM.The term of this Agreement shall commence on June 1, 2003 and end on June 30, 2012, and shall be automatically renewed for consecutive one-year periods thereafter unless (a) terminated on the anniversary of June 30 by either party on 120 days written notice or (b) sooner terminated as otherwise provided herein.” 1 2.COMPENSATION.The Corporation shall maintain the annual sum payable to the Employee as base compensation salary under the Agreement at $225,000.In addition, Employee is awarded as additional base compensation for the term as extended by this amendment 1,050,000 shares vesting in six semi-annual installments through June 30, 2012, and pursuant to the terms set forth in the Restricted Stock Award attached to this Amendment as Exhibit A. The first two sentences of Section 3(a) of the Agreement are hereby amended effective July 1, 2009 to read as follows: “Base Compensation.In consideration for the services rendered by the Employee under this Agreement, the Corporation shall transfer and deliver to the Employee as base compensation for the term of this Agreement as amended effective July 1, 2009 a total of 1,050,000 shares of its common stock pursuant to the terms of the Restricted Stock Awards attached hereto as Exhibit A, and as set forth in such Awards (the “Restricted Stock Awards”) delivered to the Employee.In addition to the foregoing, the Company shall pay to the Employee, as base compensation, the sum of $225,000 for each 12-month period commencing on and after July 1, 2009 during the term of this Agreement, as amended effective July 1, 2009, payable in equal monthly installments of $18,750 on the 15th day of each month” 3.SURVIVAL OF AGREEMENT.This Amendment is limited as specified above and shall not constitute a modification or waiver of any other provision of the Agreement except as required by terms agreed here.Except as specifically amended by this Amendment, the Agreement terms shall remain in full force and effect and all of its terms are hereby ratified and confirmed. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first above written. GLOBAL GOLD CORPORATION By Drury J. Gallagher Van Z. Krikorian Secretary and Treasurer 2 EXHIBIT A Global
